             Case 1:16-cv-00828-KMW Document 268 Filed 05/13/19 Page 1 of 1



                          The Roth Law Firm, PLLC
                                     295 Madison Avenue, 22nd Floor
                                          New York, NY 10017
                              Tel.: (212) 542 8882 Fax: (212) 542 8883
                                           www.rrothlaw.com
                                                                              May 13, 2019
Via Electronic Case Filing
Hon. Kimba M. Wood, U.S.D.J.
United States District Court, S.D.N.Y.
500 Pearl Street
New York, New York 10007

       Re:      Securities and Exchange Commission v. Ralph C. Johnson, et al.,
                16 Civ. 828 (KMW)

Dear Judge Wood:

       As the Court is aware, we represent Defendants Howard J. Allen, Kerri Wasserman and Portfolio
Advisors Alliance, Inc. (“Defendants”). We write to very briefly respond to the SEC’s letter of May 11,
2019, which opposes Defendants’ motion for reconsideration.

        With respect to disclosure, it is Defendants’ position that informing counsel that the company is
new and has no operating or performance history constitutes disclosure that the company has no prior
audited annual financials. In light of that disclosure, Defendants do not believe the defense is to be
interpreted so narrowly, so as to require a client to specifically point out every paragraph or issue in a
comprehensive document in order to be entitled to rely on counsel.

       We also wish to emphasize the last substantive paragraph of the SEC’s letter, which states in part:

             All of the evidence – Allen’s testimony, Russell’s testimony, and the documentary
             evidence reflecting Russell’s comments – shows that Russell was reviewing the
             PPM to make sure that there were no ‘compliance’ errors. He did not conduct any
             review to ensure compliance with the antifraud provisions of the securities laws,
             which is materially distinct from a ‘compliance’ review.

Doc. 267, pg. 2.

        Here, the SEC is asking the Court to adopt the SEC’s version of the facts instead of what the
record actually reflects. Allen testified that he requested counsel to perform this “due diligence” review
(T. 1026:14-18) and Russell testified: “I don’t recall one way or the other.” T. 1009:14-25. The SEC’s
argument goes to the weight of the evidence and making credibility assessments. The trier of fact
should make these determinations.

                                                              Respectfully submitted,
                                                              By:     s/ Jordan M. Kam
                                                                      Jordan M. Kam
